Citation Nr: 1010003	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  03-26 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from February 1954 to 
February 1957.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran testified before the undersigned at 
a Travel Board hearing in November 2005.  A transcript of 
this hearing is associated with the claims folder.

The Board remanded the Veteran's case for further development 
in June 2006.  Unfortunately, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In June 2006, the Board remanded the case to the AMC to 
obtain the Veteran's 1957 hearing test records from El Paso 
Natural Gas Company (a former employer).  The Board 
instructed that if the records are unavailable, or if there 
is a reason that they cannot be obtained, the record should 
be clearly documented to reflect such, and the Veteran should 
be notified.  

In February 2007, the AMC sent a letter to El Paso Natural 
Gas Company, along with an authorization for the release of 
records (VA Form 21-4142) from the Veteran, requesting his 
1957 hearing test records; however, no reply was received.  
In July 2007, the AMC sent the Veteran a letter asking him to 
sign and return an enclosed VA Form 21-4142 for El Paso 
Corporation in Houston, Texas.  It appears that El Paso 
Corporation is the parent company of El Paso Natural Gas 
Company.  The record does not reflect a response from the 
Veteran.  In December 2007, the AMC again requested that the 
Veteran complete an authorization form for El Paso Natural 
Gas Company.  The Veteran submitted the necessary 
authorization form directly to the AMC in January 2008; 
however, it does not appear that a request for records was 
made.  On the contrary, the next correspondence in the claims 
file is an April 2009 letter from the AMC to El Paso Natural 
Gas Company indicating that they were requesting the 1957 
hearing test records and that a negative response should be 
sent if they do not have any examination for the Veteran.  
Although no reply was received, the Board notes that it is 
not clear whether the authorization form was even attached to 
this request.  Moreover, the authorization form provided by 
the Veteran in January 2008 had expired at that time, as the 
back of the form indicates that it is only valid for 180 
days.  

Given the above, the Board feels that another attempt should 
be made to obtain the Veteran's 1957 hearing test records.  
See Stegall v. West, 11 Vet. App. 268 (1998).  If such 
records are not able to be obtained, the Veteran should be 
informed that VA was unable to obtain such records, provided 
an explanation of the efforts VA made to obtain the records, 
and given a description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain.  See 38 C.F.R. § 3.159(e)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations, request the Veteran's 
1957 hearing test records from BOTH El 
Paso Natural Gas Company and El Paso 
Corporation.  The requests to these 
companies should include a copy of the 
necessary authorization.  Any 
unsuccessful attempts to obtain such 
records should be documented and 
associated with the claims folder.  If 
such records are not able to be 
obtained, proper notice should be 
issued to the Veteran pursuant to 38 
C.F.R. § 3.159(e)(1).  The letter must 
clearly identify the records that were 
unable to be obtained; state an 
explanation of the efforts that VA made 
to obtain those records; and 
specifically inform the Veteran of what 
action VA will take, including, but not 
limited to, notice that VA will decide 
the claim based on the evidence of 
record unless he submits the records VA 
was unable to obtain.  The letter must 
further notify the Veteran that he is 
ultimately responsible for providing 
any evidence identified as unavailable 
by VA.

2.  If and only if additional pertinent 
medical records are received (through 
either the above request or from the 
Veteran himself), schedule the Veteran 
for a VA audiological examination to 
determine the nature and etiology of 
his hearing loss and tinnitus.  The 
examiner must review the claims folder, 
and acknowledge such review in the 
examination report.  All indicated 
testing should be conducted.  The 
examiner should opine whether it is at 
least as likely as not (meaning at 
least 50-percent probable) that the 
hearing loss and tinnitus are related 
to noise exposure during the Veteran's 
military service, as opposed to any 
post-service noise exposure. 

3.  Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  If the claims are 
not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the Veteran until contacted.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


